Citation Nr: 0303016	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  94-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a heart disability 
manifested by a murmur.

2.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
December 1968 to July 1970, and from September 1980 to March 
1993.  This matter comes before the Board on appeal from a 
January 1994 rating decision by the Albuquerque, New Mexico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  When this case was previously before the Board in May 
1996, November 1999, and January 2001, it was remanded for 
further evidentiary development.


FINDINGS OF FACT

1.  There is no competent evidence of a current cardiac 
disability.

2.  The veteran's diabetes mellitus is manifested by frequent 
episodes of hypoglycemic reaction, peripheral neuropathy, and 
diabetic retinopathy.


CONCLUSIONS OF LAW

1.  Service connection for heart disease manifested by a 
murmur is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303 (2002).

2.  A 60 percent rating is warranted for diabetes mellitus.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.119, Code 7913 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
Well-groundedness is no longer an issue; the claims have been 
considered on the merits.  The record includes service 
medical records, and VA treatment and examination reports.  
The appellant was notified of the applicable laws and 
regulations.  The Board remands, the rating decision, the 
statement of the case, and the supplemental statements of the 
case have informed him what he needs to establish entitlement 
to the benefits sought and what evidence VA has obtained.  He 
was notified of the enactment and provisions of the VCAA in 
the January 2001 Board remand, February 2001 correspondence, 
and the September 2002 supplemental statement of the case.  
December 1999  and September 2001 correspondence informed the 
veteran in great detail what evidence was required, and what 
were the respective responsibilities in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Factual Background

Service medical records reveal a diagnosis of insulin 
dependence diabetes mellitus.  The veteran underwent numerous 
electrocardiograms (EKG) in service.  In November 1983, 
"early repolarization" was noted, but this was described as 
a normal variant.  Numerous other EKG's were normal.  In 
October 1992, a provisional diagnosis of a heart murmur with 
a mitral valve prolapse was made.  The veteran was referred 
to a cardiologist for a consultation.  The cardiologist 
diagnosed a flow murmur, which was not pathologic.

On December 1993 general VA examination, the veteran reported 
that diabetes mellitus was first diagnosed in 1983.  He was 
admitted to the hospital twice.  He was on 20 units of NPH 
insulin morning and evening, as well as 10 units of regular 
insulin morning and evening.  He had not been hospitalized 
since  1985, but did have "at least 30" episodes of 
hypoglycemia in the prior year.  He also reported that a 
functional heart murmur, or flow murmur, was diagnosed in 
September 1992.  He had no related symptoms.  On examination, 
blood glucose was high.  A faint systolic murmur was heard.  
Insulin dependent diabetes mellitus and a benign asymptomatic 
functional heart murmur were diagnosed.

On December 1993 VA ophthalmologic examination, the veteran 
reported a racquetball injury to his right eye in 1988 or 
1989.  Diabetic neuropathy, greater in the right eye than in 
the left, was diagnosed.

On May 1998 VA examination for diabetes mellitus, the veteran 
reported that he had been on insulin since January 1983.  At 
the time of the examination, he used 15 units of NPH insulin 
twice daily, and 15 units of regular insulin twice daily.  He 
was hospitalized for ketoacidosis in 1985, and continued to 
have hypoglycemic reactions.  He had 20 to 30 such reactions 
in the past year.  He was on a 2200 Calorie diabetic diet.  
He denied cardiac symptoms, but did have blurred vision, and 
reported numbness and itching in his right foot.  A systolic 
murmur was heard,  Mild hypoesthesia on the right great toe 
was noted.  An EKG was normal.  Insulin dependent diabetes 
mellitus with recurrent hypoglycemic reactions was diagnosed.  
The examiner also noted a diagnosis of heart disease 
manifested by a murmur.  A cardiologist report was referred 
to for details.

On June 1998 VA cardiac examination, the veteran denied chest 
pain, pressure, tightness, dizziness, blackouts, or shortness 
of breath.  He stated that he occasionally felt a "skipping 
of heart beat" for the past two or three years.  The heart 
rate was normal on examination.  An EKG was also normal.  The 
clinical impression was palpitations, perhaps due to 
premature beats, and diabetes mellitus.

On January 1999 ophthalmologic examination, a history of 
laser photocoagulation in the right eye secondary to diabetic 
retinopathy was noted.  Diabetic retinopathy was diagnosed.

On December 1999 VA cardiac examination by the same doctor 
who had conducted the June 1998 examination, the veteran 
reported that he experienced a skipping of his heartbeat once 
every two to three months.  It usually occurred when he was 
in bed.  He denied persistent or prolonged episodes of 
palpitation.  The veteran's weight was 199.8 pounds.  Heart 
sounds were normal; no gallops or murmurs were noted.  An EKG 
was normal.  The examiner stated that there was no clinical 
evidence of a heart murmur or valvular heart disease.  The 
skipping sensation could be due to an occasional premature 
beat, and this could be a normal variant.  The cardiologist 
opined that the veteran did not have any significant heart 
disease, based on normal stress tests and a normal EKG.  The 
doctor did state he would like to review the May 1998 tests 
for comparison.

VA treatment records from April 2000 to December 2001 reveal 
treatment for poorly controlled diabetes.  The veteran was 
not compliant with his home glucose testing.  He denied 
cardiac symptoms.  He was treated for foot problems and 
neuropathy, but no link to his diabetes was noted.  On 
ophthalmologic evaluation in October 2000, corrected visual 
acuity was 20/30 in the right eye, 20/20 in the left eye.  It 
was noted that the veteran had some right eye complications 
from a 1988 racketball injury.  In July 2001, the veteran's 
weight was 212 pounds.

On July 2002 VA examination for diabetes mellitus, the 
veteran reported that he had ten hypoglycemic episodes in the 
past six months.  He lost ten pounds since February 2002; he 
weighed 195 pounds.  He did not check fingerstick or use oral 
hypoglycemic agents as directed.  He had decreased sensation 
in his feet.  He took 20 units of NPH insulin twice daily, 
and 10 units of regular insulin twice daily.  He had not seen 
his primary care physician for over a year.  On examination, 
a murmur was noted.  There was decreased sensation to light 
touch in the lower extremities.  Poorly controlled diabetes 
mellitus, diabetic retinopathy, and peripheral neuropathy 
likely due to diabetes, were diagnosed.

Analysis

Service connection

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West 12 Vet. App. 247, 253 (1999). 

Here, the veteran has been diagnosed with a benign, 
functional heart murmur.  This is a murmur which is not 
indicative of the presence of any organic cardiac disease.  
Dorland's Illustrated Medical Dictionary, 28th Edition, 
p.1065 (1994).  While a murmur has been detected by numerous 
doctors, two cardiologists have noted that the effect is a 
normal variant caused by an early or premature heartbeat.  
The veteran has repeatedly denied cardiac symptoms, with the 
exception of an occasional "skipping" sensation.  The file 
contains numerous normal EKG's, and on December 1999 
examination by a cardiologist in response to a Board remand, 
the doctor found no clinical evidence of heart disease or 
murmur.   In the absence of any disability, service 
connection cannot be granted.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Increased rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where the issue involves the assignment of an initial rating 
for a disability following the award of service connection 
for disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Here, 
the veteran's complaints, symptoms, and clinical findings 
have been relatively consistent throughout the appellate 
period, and staged ratings are not indicated.

Diabetes is rated under Code 7913.  That code was revised 
during the course of this appeal, effective June 6, 1996.  
Where laws or regulations change in the course of an appeal, 
the version most favorable to the appellant will apply unless 
the law specifies otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has determined that the law prior 
to the June 1996 amendment is more favorable to the veteran.

Diagnostic Code 7913 (effective prior to June 6, 1996) 
provided for a 40 percent rating where there is moderately 
severe diabetes mellitus.  Moderately severe diabetes 
mellitus requires large insulin doses, a restricted diet, and 
careful regulation of activities.  Severe diabetes mellitus 
is rated 60 percent, and is marked by episodes of 
ketoacidosis or hypoglycemic reactions with considerable loss 
of weight and strength, and with mild complications, such as 
pruritis ani, mild vascular deficiencies, or beginning 
diabetic ocular disturbances.  A total rating is warranted 
for pronounced, uncontrolled diabetes mellitus, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities, progressive 
loss of weight and strength, or severe complications.  
38 C.F.R. § 4.119, Code 7913 (1995).

Here, the veteran's diabetes mellitus is poorly controlled.  
He has repeated hypoglycemic episodes, and has diabetic 
retinopathy and neuropathy.  The veteran's weight has 
fluctuated in recent years.  While the veteran is admittedly 
not fully compliant with his care, and does not often seek 
medical attention, he is a registered nurse, and as such is 
competent to identify hypoglycemic reactions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He has had some 
clinically noted weight loss, and there are ocular 
disturbances (diabetic retinopathy has been reported fairly 
consistently).  The Board finds that the disability picture 
presented most closely approximates the criteria for a 60 
percent rating.

The next higher, 100 percent rating is not warranted, as the 
severity of the veteran's symptoms does not meet or 
approximate the schedular criteria for such rating.  There is 
some degree of control of the diabetes (especially given the 
reported care noncompliance), progressive weight fluctuation 
is not shown.  Finally, the complications, such as diabetic 
neuropathy, are described as mild.  The most serious 
complication, that of diabetic retinopathy, is corrected by 
glasses at this time.  The revised criteria for a 100 percent 
rating likewise are not met.  They require more than one 
daily injection of insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Code 7913 (2002).  Clearly, such a level of 
impairment is not shown by the medical data.  The Board has 
also considered the possibility of separate ratings for 
systemic complications of diabetes.  However, neither the 
extent of vision impairment noted on October 2000 VA 
examination, nor the minor peripheral loss of sensation 
reported would warrant a compensable rating.  As was noted, 
Code 7913 encompasses mild complications.


ORDER

Service connection for a heart disability manifested by a 
murmur is denied,

A 60 percent rating is granted for diabetes mellitus, subject 
to the regulations governing payment of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

